The Surrogate.
I do not feel called upon to decide in this case whether the legacy to Mrs. Farquharson and her four children was or was not subject to taxation under the so-called Collateral Inheritance Law, at the time when the accounting party paid the tax thereon.
It is alleged in his behalf, and is not denied, that the appraisement of this legacy was made in compliance with the formalities provided by the statute and after due notice to the legatees. The tax was assessed and fixed by the Surrogate on June 9th, 1887, and was on that day paid by the executor. Six days theretofore, he had procured from all persons interested in the legacy, including Mrs. Farquharson, as guardian of these infant objectors, a consent that the tax be paid. Under these circumstances, the special guardian’s claim, that the executor should be charged with two fifths of the total payment, must be overruled.
The legacy here in question was a specific legacy, and, although the bond bequeathed was sold and converted into money by the accounting party, with the approval and by the direction of the legatees, I must disallow his claim to commissions.